FILE COPY




                              Fourth Court of Appeals
                                     San Antonio, Texas
                                          December 7, 2022

                                        No. 04-22-00807-CV

                                    IN RE Jacklyn DAVIDSON

                                   Original Mandamus Proceeding

                                           ORDER

Sitting:         Patricia O. Alvarez, Justice
                 Irene Rios, Justice
                 Lori I. Valenzuela, Justice

        On December 5, 2022, relator filed a first amended petition for writ of mandamus.
Relator’s first amended mandamus petition violates Texas Rule of Appellate Procedure 9.9 in
that the appendix to relator’s first amended mandamus petition includes sensitive data,
specifically the birth dates and names of people who were minors when the underlying suit was
filed, and such data has not been redacted. See TEX. R. APP. P. 9.9. We therefore ORDER that
relator’s first amended mandamus petition is STRICKEN. We further ORDER relator to file an
amended mandamus petition containing an appendix in compliance with Texas Rule of Appellate
Procedure 9.9 on or before December 12, 2022.

           It is so ORDERED on December 7, 2022.

                                                                  PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT